DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9 allowed. Claim 2 previously canceled. The following is an examiner’s statement of reasons for allowance: 
The primary reference Prissok (US 2012/0329892) disclose a method of producing foamed thermoplastic polyurethane (TPU) as in the instant application forming foamed beads with extrusion and impregnation of the beads by a blowing agent and this method comprises a) the melting of the TPU with extrusion b) impregnation of the pellets of a blowing agent and additionally, cooling of the resulting suspension and depressurizing but Prissok is silent as to a sequence of three extruders, either single or twin screw, that are considered by the Applicant as critical to the process of Claim 1. 
The secondary reference, Chang (US 2007/0100008), teaches in the same field of endeavor, a series of three extruders, which are disclosed as being either single or twin screw, whereby a foaming agent is impregnated homogeneously into the thermoplastic melt (paragraphs [0014] [0015]), which from a structural view is a reference meeting the process disclosure of Claim 1. Applicant noted that the thermoplastic in Chang is a polystyrene with a polyamide additive unlike the polyurethane in the instant application. Moreover, Applicant maintained that during this three extruder process applied to a TPU melt, that when a first extruder used to melt a thermoplastic polyurethane  is a single screw , the second extruder used for injecting a gaseous blowing agent  is a twin extruder and the third extruder is a single screw being used for extruding the impregnated TPU melt through a die plate followed by underwater granulation,  is critically  operated at a lower rotation and lower shear rate than the second extruder during the impregnation of the gaseous blowing agent added homogenously into the melt, unexpected results of high elasticity, good homogeneity and compressive strength occur.
This critical limitation of the process of Claim 1 provides unexpected results as shown by the improvement in product mold density, compression and tensile strength and elongation at break for the 
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property such that the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness." No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). MPEP § 760.02(a) II. In this case, the resultant properties of the foamed polyurethane particles from the process limitations of amended Claim 1 provide a preponderance of evidence of unobvious and unexpected advantageous properties due to the disclosed process of amended Claim 1. 
Another secondary reference considered was Huang (US 2017 /0246765), which teaches putting the TPU mixture into an extruder for granulation through a die plate and granulating the melt in an underwater granulation device under temperature and pressure conditions to form foamed TPU particles with a bulk density encompassing the particles of the instant application, however, while this reference disclosed different types of extruders it did not disclose a process comprising a sequence of extruders.,
Other prior art considered included Shmidt (US 5,674,916), Koerner (US 2012/0053255), (Axelrad US 2014/0343184) and Ramesh (US 2013/0078445) but none of these prior references disclosed the distinct sequential process of a series of three extruders comprising single screw, twin screw and single screw, respectively, as applied to the production of thermoplastic polyurethane foamed particles in the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742